COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-083-CV





IN RE SCOTT PAUL SCHNEIDER	RELATOR





------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus, the State's response, and relator's reply and is of the opinion that relief should be denied.  Relator’s complaint that the judgment improperly reflects that he was convicted of a first degree felony is now moot.  The petition for writ of mandamus is denied with regard to all other issues raised.  Accordingly, relator's petition for writ of mandamus is denied.

PER CURIAM







PANEL A:	DAY, J.; CAYCE, C.J.; and HOLMAN, J.



DELIVERED: April 15, 2003

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.